429 F.3d 1154
ALBERT STRANGI, Deceased, Rosalie Gulig, Independent Executrix, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 03-60992.
United States Court of Appeals, Fifth Circuit.
November 7, 2005.

Norman Arthur Lofgren, George Tomas Rhodus, Michael C. Kelsheimer, Looper Reed & McGraw, Dallas, TX, for Strangi.
Michael J. Haungs, John A. Nolet, Jonathan S. Cohen, Tax Div., App. Section, Eileen J. O'Connor, Asst. Atty. Gen., U.S. Dept. of Justice, Charles Casazza, Clerk, U.S. Tax Court, Emily A. Parker, IRS, Washington, DC, for C.I.R.
Milford B. Hatcher, Jr., Jones Day, Atlanta, GA, for American College of Trust and Estate Counsel, Amicus Curiae.
Petition for Review of an Order of the Internal Revenue Service (Tax Ct.).

ON PETITION FOR REHEARING

Before REAVLEY, JOLLY and PRADO, Circuit Judges.
PER CURIAM:


1
IT IS ORDERED that the unopposed petition for rehearing is GRANTED. This case is REMANDED to the Tax Court for the limited purpose of determining allowable administrative expenses, including attorney's fees.